Title: From George Washington to Thomas Coleman Martin, 17 June 1798
From: Washington, George
To: Martin, Thomas Coleman



Sir,
Mount Vernon 17th June 1798

I have received your letter of the 21st Ulto in answer to mine, relative to the Wheat Machine.
At all events I shall—indeed have—provided the Scantling agreeably to your Bill for making one, as soon after harvest as your experiments shall have proved the Utility of their operation, by

Manual labour, and you shall be able to send me a skilful workman to erect it. If this should happen in all July—or even in August or September (but the sooner the better) I would thank you, provided your proofs answer your expectation, for sending a workman in whom you can confide, to me. Whatever your terms are, or agreement entered into with another, on my behalf, shall be strictly complied with on my part, by Sir—Yr Obedient Hble Servt

Go: Washington


P.S. As soon as it is in your power, be so good as to let me know what I may depend upon, to prevt disappointmt.

